Scofield, J.,
delivered the opinion of the court:
The transactions upon which this suit is founded took place about twenty years ago.
For the full understanding of the case some points in its history require to be stated.
The defendants, being about to erect- an arsenal building at Indianapolis, in the State of Indiana, made inquiry for suitable stone.
*219September 30, 1863, the claimant made an offer in writing to furnish blue limestone from his quarry at North Vernon, at $2.40 a cubic yard for dimension stone and $1.40 a cubic yard for rubble stone. The offer was verbally accepted, but before a formal contract was executed the claimant, finding that these prices were much too low, withdrew the offer.
In October, 1863, a contract was made between the parties, in which the claimant agreed to furnish blue limestone from his quarry for the arsenal building at $3 a cubic yard for dimension stone and at $2.40 for foundation stone.
Under this contract he delivered, according to defendants’ measurement, 368 cubic yards of foundation stoue and 68 cubic yards of dimension stone. On this he was paid $1,087.20.
Finding that these prices were still inadequate, a new contract was made, dated July 1, 1864. By this second contract the claimant undertook to deliver on the cars at North Vernon as much blue limestoue of specified dimensions as might be required for the erection of the arsenal (1,500 cubic yards, more or less), at $5 a cubic yard.
Under this latter contract he delivered a quantity of stone, amounting, according to the defendants’ measurement, to 1,224J cubic yards. Included in this measurement was 25 yards of foundation stone, which was credited under the first contract at $2.40 a cubic yard. After this he was paid $6,057.80.
The claimant, dissatisfied both with the measurement and the price, and alleging that he had signed the contracts without fully understanding them (being a German and having an imperfect knowledge of the English language), applied to Congress for relief.
Before any final action was taken by Congress upon his petition he brought suit in this court to No. 6185 and recovered a judgment for $1,377.50, which was duly paid. (7 C. Cls. R., 579.)
In 1875 he brought a second suit in this court to No. 10333, which was finally dismissed for want of prosecution.
Once more he applied to Congress for further relief!, and March 1, 1883, Congress passed the following act:
Be it enacted. &c., That the claim of Gallus Kerchner, of the State of Indiana, as specified in his memorial presented to the Senate at the Forty-sixth Congress, for stone supplied to the United States at Indianapolis, in said State, be, and the same is hereby, referred to the Court of Claims, to hear, try, and determine the same according to law and equity, as if the said *220claim were not barred by the statute of limitations, or any former judgment of said court in this case, and to render judgment for the fair and reasonable value of the stone used by the United States, if any: Provided, That no judgment shall be rendered for any such stone used in the construction of the main arsenal building.
“Approved March 1,1883.” (22 Stat. L., 755.)
Under this act the court has found that the claimant delivered to She defendants 950 cubic yards of stone over and above the amount used in the main arsenal building, and that the fair and reasonable value thereof was $12.50 a cubic yard.
Calculated upon this basis, the stone delivered and not used in the main arsenal building amounts to $11,875.
The claimant has already been paid in all, including the former judgment obtained in this court, $8,522.50. Of this latter sum $7,549 must be applied to the payment of the 1,538 cubic yards of stone used in the main arsenal building, at the contract price, and the remainder, $973.50, deducted from said $11,875. This leaves a balance due the claimant of $10,901.50, for which judgment will be entered.